Exhibit 99.2 Sept 8, 2009 N E W S R E L E A S E HELIX BIOPHARMA CLOSES PRIVATE PLACEMENT (Aurora, Ontario) – Helix BioPharma Corp. (TSX, FSE: “HBP” / OTCQX: “HXBPF”) today announced that it has closed its previously announced private placement of 6,625,000 units at $2.05 per unit. Each unit consists of one common share and one common share purchase warrant, with each common share purchase warrant entitling the holder to purchase, subject to adjustment, one common share of the Company at a price of $2.87 for up to three years after the closing date of the private placement.Net proceeds after expenses are expected to be approximately $11.7 million and will be used for working capital, primarily to support the Company’s expanding clinical trial initiatives. The securities offered will not be and have not been registered under the United States Securities Act of 1933, as amended, or the securities laws of any state of the United States, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. About Helix BioPharma Corp.
